AFFIRMED and Opinion Filed July 12, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00351-CV

               COURTNEY CONSTRUCTION, INC., Appellant
                               V.
                BLUE RACER MIDSTREAM, LLC, Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-19-18201

                        MEMORANDUM OPINION
             Before Justices Partida-Kipness, Reichek, and Goldstein
                       Opinion by Justice Partida-Kipness
      Appellant Courtney Construction, Inc. appeals a summary judgment in favor

of appellee Blue Racer Midstream, LLC. In its first issue, Courtney argues that the

trial court erred by refusing to grant leave to file a summary judgment response that

exceeded the trial court’s page limits and by refusing to consider Courtney’s attached

evidence. In its second issue, Courtney maintains that its evidence created a fact

issue sufficient to defeat Blue Racer’s motion for summary judgment. We affirm the

trial court’s judgment.
                                 BACKGROUND

      In 2018, Blue Racer hired Courtney to build just under a mile of pipeline in

West Virginia. Their contract defined the scope of Courtney’s construction work on

the project in detail, and it included a clause requiring Courtney to obtain approval

in the form of a written “change order” before performing any additional work.

      Courtney began construction in August 2018 and completed the project by

November. Blue Racer paid Courtney $2.5 million for its services—a sum that

included $137,693.73 for additional work that was performed according to approved

change orders.

      In July 2019, though, Courtney invoiced Blue Racer for an additional

$1,599,746.23. Courtney asserted that, at Blue Racer’s request, it had performed

additional work beyond the approved scope of the project and it was entitled to

compensation. It is undisputed that Courtney did not obtain change orders for this

additional work. Blue Racer did not pay these invoices.

      Instead, Blue Racer sued Courtney in Texas for breach of contract and for a

declaratory judgment that it owed Courtney nothing more under the contract.

Courtney countersued for breach of contract, quantum meruit, and fraud.

      In November 2020, Blue Racer moved for traditional summary judgment on

all claims in the case. The motion was eventually set for hearing on January 28,

2021. On January 21, 2021, Courtney filed a response to the motion for summary

judgment and attached 375 pages of evidence in an effort to demonstrate a fact issue.

                                        –2–
      On January 26, 2021, with the summary judgment hearing just two days away,

Courtney filed an “emergency motion for leave.” According to the motion, the trial

court’s coordinator had advised Courtney on the morning of the 26th that its

summary judgment response exceeded a page limit for filings under the court’s local

rules and “the Court would, therefore, not consider” Courtney’s response or attached

evidence. The local rule provided no motion could exceed 25 pages in length, and

the appendix of any motion must also be limited to 25 pages, with exceptions made

only if the trial court granted leave to exceed the limit “upon a showing of

compelling reasons.”

      Courtney attempted to make such a showing in its emergency motion for

leave. It contended the evidence in this case consisted of large contracts, some of

which ran over 400 pages, and thus the case could not be defended without exceeding

the page limit. Courtney argued its violation of the local rules was an inadvertent

oversight and noted Blue Racer’s 300-page summary judgment motion also

exceeded the court’s page limit.

      At the hearing on January 28, 2021, the trial court questioned Courtney about

the nature of its “emergency.” According to Courtney, the emergency was it had

recently learned of its inadvertent violation of local rules and the danger that its

evidence would not be considered in this dispositive proceeding. The trial court

explained this did not constitute an emergency:



                                        –3–
      THE COURT: Counsel, I’m sorry. In this court, as the court rules make
      clear, when you file something that says “emergency,” the first thing
      that happens is the Bailiff is notified so that he can do a risk assessment.
      Okay. Not comply—Realizing that you haven’t complied with the rules
      does not constitute an emergency in this court. It’s an abuse of the
      process.

      [Counsel for Courtney]: My apologies, Your Honor.

      We felt that the emergent nature lay in the fact that this is an entirely
      dispositive motion that was—

      THE COURT: Counsel, that’s not—Counsel, you’re not listening to
      me. That’s not an emergency.

      [Counsel for Courtney]: Yes, Your Honor.

      THE COURT: An emergency is the Judge got hit by a bus. An
      emergency is a bolt of lightning struck your key witness’s house just as
      he was leaving to come and testify. Okay. Those are emergencies.

      Not following the rules does not constitute an emergency in this court.

Blue Racer then conceded in good faith that it was not prejudiced by Courtney’s

failure to follow local rules, and the trial court appeared to accept this concession as

the end of the matter:

      [Counsel for Blue Racer]: I will say this in full candor to the Court, I
      don’t believe that we are prejudiced by Courtney’s lack of seeking leave
      prior to filing.

      Now, we certainly don’t—don’t agree with their position on the merits
      and the evidence they submitted, but I can’t purport to inform the Court
      that we have been prejudiced by their failure to—to seek leave by itself.

      THE COURT: You want to—You want this matter continued?

      [Counsel for Blue Racer]: No, Your Honor, we don’t need a
      continuance.

      THE COURT: Okay. All right. Let’s go ahead and proceed.
                                          –4–
      [Counsel for Blue Racer]: Thank you, Your Honor.

From there, the parties took up the merits of the summary judgment. Blue Racer

argued the merits in part by refuting Courtney’s evidence.

      However, both sides made remarks suggesting it remained an open question

whether the trial court would allow Courtney’s evidence in, and the trial court did

not correct this impression. Counsel for Blue Racer stated, “Now, what Courtney

does in its response, if the Court ends up accepting the response into the record, is

there’s an affidavit by a man named Jason Dean.” The trial court responded, “Uh-

huh.” Similarly, counsel for Courtney stated,

      And, you know, again, Your Honor, there’s more evidence to that effect
      in the affidavit of Mr. Dean attached to our response if the Court allows
      that to be considered.

      If the Court does not consider it, we’d submit that there’s still evidence
      enough to at least raise a genuine issue of material fact as to the validity
      of our breach of contract claim.

The trial court again responded, “Uh-huh.”

      At the conclusion of the hearing, the trial court granted summary judgment.

The resulting final judgment disposed of Courtney’s counterclaims and declared

Blue Racer owed nothing more under the contract. Courtney appeals.

                                     ANALYSIS

      In its first issue, Courtney asserts the trial court erred in denying its emergency

motion for leave. Courtney acknowledges there was no formal ruling on the motion.



                                          –5–
Nonetheless, Courtney asserts the trial court implicitly denied the motion through its

comments at the summary judgment hearing. We disagree.

      While the trial court took a negative view of Courtney’s emergency motion

for leave, nothing about the trial court’s comments suggests that it impliedly struck

Courtney’s response or anything attached to it. Cf. G.T. Mgmt., Inc. v. Gonzalez, 106

S.W.3d 880, 883 (Tex. App.—Dallas 2003, no pet.) (holding that the trial court’s

general comments are no “substitute for findings of fact and conclusions of law”).

      Rather, the trial court’s summary judgment order shows that it did not strike

the response or its attachments. The order began, “Having considered Plaintiff Blue

Racer Midstream, LLC’s (‘Blue Racer’) Traditional Motion for Summary Judgment

(the ‘Motion’), any response thereto, the law, and the record, the Court is of the

opinion that Blue Racer’s Motion should be GRANTED in its entirety.” (Emphasis

added). As we explain, this statement shows the trial court granted leave to exceed

the page limit set by the local rules, and that it considered Courtney’s response and

the attached evidence in ruling on the summary judgment.

      We draw guidance from another situation in which leave of court is required

with respect to summary judgment filings: belated summary judgment responses and

evidence. “Except on leave of court, with notice to opposing counsel, the motion and

any supporting affidavits shall be filed and served at least twenty-one days before

the time specified for hearing.” TEX. R. CIV. P. 166a(c). “Summary judgment

evidence may be filed late, but only with leave of court.” Benchmark Bank v.

                                         –6–
Crowder, 919 S.W.2d 657, 663 (Tex. 1996). Where nothing appears in the record to

indicate that the trial court granted leave to file the summary judgment response late,

we presume that the trial court did not consider the response. Id. Leave to late file

summary judgment evidence may be reflected in a separate order, a recital in the

summary judgment, or an oral ruling contained in the reporter’s record of the

summary judgment hearing. B.C. v. Steak N Shake Operations, Inc., 598 S.W.3d

256, 259–60 (Tex. 2020). We will deem leave to have been granted as long as the

trial judge affirmatively indicates in the record that he accepted or considered the

late-filed evidence. Stavron v. SureTec Ins. Co., No. 02-19-00125-CV, 2019 WL

6768125, at *6 (Tex. App.—Fort Worth Dec. 12, 2019, no pet.) (mem. op.)

(collecting cases). Here, the summary judgment order expressly states the trial court

“consider[ed]” Courtney’s response, and it thus gave leave to file the response.

      If the trial court considered the response, then “it considered the . . . evidence

that was attached to the [response].” See id. “‘Courts of appeals have found that late-

filed summary judgment evidence was considered by a trial court when . . . an order

granting summary judgment stated that it had considered the response’ to which that

evidence was attached.” Id. (quoting Foussadier v. Triple B Servs., LLP, No. 01-18-

00106-CV, 2019 WL 2127604, at *4 & n.4 (Tex. App.—Houston [1st Dist.] May

16, 2019, pet. denied) (mem. op.)); see also B.C., 598 S.W.3d at 261 (“[T]he trial

court’s recital that it considered the ‘evidence and arguments of counsel,’ without



                                         –7–
any limitation, is an ‘affirmative indication’ that the trial court considered [the]

response and the evidence attached to it.”).

      Because the trial court gave leave to file the response and considered the

attached evidence, we overrule Courtney’s first issue.

      In its second issue, Courtney challenges the summary judgment on its merits.

Courtney maintains its evidence creates a fact issue on Blue Racer’s liability under

the contract.

      However, Courtney’s briefing of this issue is inadequate under our appellate

rules. The Texas Rules of Appellate Procedure define the required contents and

organization of an appellant’s brief. In re S.V., 599 S.W.3d 25, 41 (Tex. App.—

Dallas 2017, pet. denied). “An appellant’s brief must concisely state all issues or

points presented for review and, among other things, must contain a clear, concise

argument for the contentions made, with appropriate citations to authorities and to

the record.” Id. “Failure to provide citations or argument and analysis as to an

appellate issue may waive it.” Ross v. St. Luke’s Episcopal Hosp., 462 S.W.3d 496,

500 (Tex. 2015); Naik v. Naik, 438 S.W.3d 166, 173 n.2 (Tex. App.—Dallas 2014,

no pet.). The failure to adequately brief an issue waives any error on appeal.

McCullough v. Scarbrough, Medlin & Assocs., Inc., 435 S.W.3d 871, 912 (Tex.

App.—Dallas 2014, pet. denied).

      Courtney’s briefing of this issue “leaves much to be desired.” See LAKXN

Income, Inc. v. TLC Hosp., LLC, No. 02-20-00415-CV, 2021 WL 3085755, at *3

                                        –8–
(Tex. App.—Fort Worth July 22, 2021, no pet.) (mem. op.). Courtney provides no

legal authority for this issue, no discussion of the applicable law, no citations to the

relevant evidence, and limited argument. Because Courtney’s second issue is

inadequately briefed, we do not consider it.

                                   CONCLUSION

      Courtney has advanced one argument that meets our briefing rules: the trial

court erred when it refused to grant leave and refused to consider Courtney’s

evidence. We have determined that the trial court did just the opposite. Accordingly,

we affirm the trial court’s judgment.




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE


210351F.P05




                                          –9–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

COURTNEY CONSTRUCTION,                         On Appeal from the 14th Judicial
INC., Appellant                                District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-19-18201.
No. 05-21-00351-CV           V.                Opinion delivered by Justice Partida-
                                               Kipness. Justices Reichek and
BLUE RACER MIDSTREAM, LLC,                     Goldstein participating.
Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

       It is ORDERED that appellee BLUE RACER MIDSTREAM, LLC recover
its costs of this appeal from appellant COURTNEY CONSTRUCTION, INC.


Judgment entered this 12th day of July 2022.




                                        –10–